PER CURIAM.
Plaintiffs below appeal, challenging the trial court’s order of dismissal of the cause without a hearing. Plaintiffs’ claim is in two counts: Count One seeks damages for “continuous trespass on [a] tract of land belonging to Plaintiffs”; and Count Two seeks to recover possession of the subject property, as well as damages for its alleged unlawful detention.
Defendant’s motion to dismiss contains two grounds: “1. My name is Lessie Fleming and not Lessie Johnson. 2. I do not own any property near or adjacent to the property described in said complaint.”
No citation of authority or lengthy discussion is necessary to support our holding that neither of these two stated grounds constitutes a legal basis for dismissal of Plaintiffs’ action.
REVERSED AND REMANDED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.